     Case 2:16-cr-00631-DAK-PMW Document 314 Filed 11/21/19 Page 1 of 1



Gregory G. Skordas (#3865)
Kaytlin V. Beckett (#16257)
Gabriela Mena (#17087)
SKORDAS & CASTON, LLC
560 South 300 East Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
gskordas@schhlaw.com
kbeckett@schhlaw.com
gmena@schhlaw.com
Attorneys for Defendant


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


      UNITED STATES OF AMERICA,                              ORDER TO CONTINUE

                    Plaintiff,                               Case No. 2:16-CR-00631 DAK

                       v.                                        Judge Dale A. Kimball

     AARON MICHAEL SHAMO, et. al.,

                   Defendant.



       Based upon the STIPULATED MOTION TO CONTINUE and for good cause appearing,

the Motion to Continue in the above-entitled matter is hereby granted and the matter is

Continued until further notice.

SO ORDERED this 21st day of November, 2019



                                       _____________________
                                       Dale A. Kimball
                                       U.S. District Judge
